Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Tri Dang (71853) on 09/08/2021.

The application has been amended as follows:










receiving, by a first base station, a first measurement report from a terminal device, wherein the first measurement report comprises measurement information of signals received by the terminal device from one or more cells; 
sending, by the first base station, the first measurement report to a second base station; and
sending, by the first base station, uplink resource configuration information of the terminal device to the second base station, wherein the uplink resource configuration information of the terminal device comprises at least one of resource block (RB) location information, a modulation and coding scheme (MCS), or a frequency hopping indication for use by the terminal device for uplink transmission; and
wherein the second base station determines at least one third base station based on the first measurement report and sends the uplink resource configuration information of the terminal device to the at least one third base station.

15. (Currently amended) An apparatus, comprising:
one or more processors, and
a non-transitory storage medium configured to store program instructions,
wherein, when executed by the one or more processors, the instructions cause the apparatus to:
measure signal quality of signals received from one or more cells to generate a first measurement report; and

wherein the first base station sends the first measurement report and uplink resource configuration information of the apparatus to a second base station, the uplink resource configuration information of the apparatus comprising at least one of resource block (RB) location information, a modulation and coding scheme (MCS), or a frequency hopping indication for use by the apparatus for uplink transmission; and
wherein the second base station determines at least one third base station based on the first measurement report and sends the uplink resource configuration information of the apparatus to the at least one third base station.  











Allowable Subject Matter
Claims 1, 3-10, 12, and 14-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 10, and 15, the combination of limitations involving, sending, by a first base station, a first measurement report and uplink resource configuration of a terminal to a second base station, wherein the second base station determines at least one third base station based on the first measurement report and sends the uplink resource configuration information of the terminal device to the at least one third base station, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Balasubramanian et al. (US 20200100187 A1) teaches providing reported path loss information to appropriate cells; Prior art Weng et al. (US 20120322453 A1) teaches base stations defining downlink and uplink radio resource sets and also teaches radio resource information coordination between serving and neighboring base stations, but Balasubramanian-Weng do not teach sending uplink resource configuration information to a third base station, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416